RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0585-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

K.R.,

          Defendant-Appellant,

and

BIOLOGICAL FATHER of
Z.R., whomever he may be,

     Defendant.
__________________________

IN THE MATTER OF THE
GUARDIANSHIP OF Z.R.,
a minor.
__________________________

                   Argued September 14, 2021 – Decided October 1, 2021

                   Before Judges Fisher, Currier, and DeAlmeida.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FG-07-0044-20.

            Ryan T. Clark, Designated Counsel, argued the cause
            for appellant (Joseph E. Krakora, Public Defender,
            attorney; Ryan T. Clark, on the briefs).

            Wesley Hanna, Deputy Attorney General, argued the
            cause for respondent (Andrew J. Bruck, Acting
            Attorney General, attorney; Jane C. Schuster, Assistant
            Attorney General, of counsel; Wesley Hanna, on the
            brief).

            Louise M. Cho, Assistant Deputy Public Defender,
            argued the cause for minor (Joseph E. Krakora, Public
            Defender, attorney; Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Louise M. Cho, of counsel
            and on the brief).

PER CURIAM

      Defendant K.R.1 appeals from the October 14, 2020 order of the Family

Part terminating her parental rights to her son Z.R. After a trial, Judge Nora J.

Grimbergen issued a twenty-six-page written opinion finding that plaintiff

Division of Child Protection and Permanency (DCPP) satisfied the four prongs

of the best-interests-of-the-child test set forth in N.J.S.A. 30:4C-15.1(a),

justifying termination of K.R.'s parental rights. We affirm.



1
   We identify defendant and other parties by initials to protect confidential
information in the record. R. 1:38-3(d)(12).
                                                                           A-0585-20
                                       2
                                        I.

      Judge Grimbergen's opinion reviewed the evidence in great detail. A

summary of her findings of fact will suffice here. DCPP first became involved

with K.R. in 2017 when she was admitted to a hospital with suicidal ideation.

At that time, K.R. had custody of her infant daughter, who she conceded having

pricked in the foot because she would not stop crying. K.R. was diagnosed with

schizophrenia, bipolar disorder, and attention deficit hyperactivity disorder. She

admitted hearing voices commanding her to harm herself and she was not

compliant with her prescribed medications. DCPP substantiated the physical

harm K.R. caused her daughter and that K.R.'s mental illness threatened the

child's well-being.

      K.R. ultimately agreed to live with her daughter in the home of an adult

who would supervise her interaction with the child. She subsequently left that

home and was admitted to a psychiatric hospital after she was found wandering

around the neighborhood. The status of K.R.'s daughter is not before the court.

      K.R. gave birth to Z.R. in 2018. DCPP received a referral expressing

concern that K.R. would be unable to care for Z.R. When interviewed at the

hospital, K.R. acknowledged her mental illness and noncompliance with




                                                                            A-0585-20
                                        3
medication. K.R. stated that she rented a room with only a couch and that she

had no provisions for the child.

      DCPP executed an emergency removal of Z.R. and placed the child in a

non-relative resource home. In addition, the agency filed a complaint in the

Family Part seeking the care and custody of Z.R. 2

      DCPP provided K.R. with liberal visitation rights with Z.R. She did not,

however, make a consistent effort to visit the child.         Although K.R. was

unemployed, she stated that she missed visits with her son because she had to

"take care of business." DCPP gave K.R. a bus pass to travel to visits with her

son. K.R. admitted that she gave the pass to someone with whom she lived,

depriving herself of transportation to scheduled visits.

      K.R. relocated a number of times, staying in the homes of various friends

or men with whom she was romantically involved. She did not obtain her own

residence or arrange for suitable shelter for her and Z.R. She did not develop a

realistic plan for reunification with her child. K.R. has never worked and her

only income is social security benefits.      She has, however, assigned those

benefits to various people over the years, including to the relative of a boyfriend.



2
  K.R. did not identify Z.R.'s father. Although the unknown father was named
as a defendant, he did not participate at trial or on appeal.
                                                                              A-0585-20
                                         4
In addition, K.R. admitted that she did not take her prescribed psychiatric

medications or attend therapy. She stated that she did not feel she needed

medication because she "has a TV and phone to block the voices in [her] head."

      Although DCPP offered K.R. services, the record contains no evidence of

her having successfully completed any program.      She was terminated from

therapy for noncompliance. She did not attend one-on-one parenting skills

classes because, she stated, she did not want to be bothered. Her inconsistent

attendance resulted in her termination from that program as well. On occasion,

K.R. has said that she did not attend services because she was shopping or

getting her hair done.

      Z.R. underwent an early intervention assessment and was referred for

physical and occupational therapy. He was prescribed a helmet to address the

shape of his head. A second evaluation resulted in a referral for speech and

motor skills therapy. He suffers from extreme tantrums, excessive crying, and

an inability to get along with children his age or younger. DCPP has placed

Z.R. in four resource homes, as some of his caregivers have been overwhelmed

by the special attention he requires. Several placement options suggested by

K.R. were investigated by DCPP. In each instance, either the person suggested




                                                                        A-0585-20
                                      5
by K.R. as a resource parent rejected that proposal or DCPP found the placement

to be inappropriate.

      DCPP's plan is to arrange for Z.R.'s adoption. A DCPP employee testified

at trial that the agency has had success in securing the adoption of children with

needs similar to those of Z.R., but that placement options are limited before the

child is free for adoption.

      At trial, DCPP called an expert in psychology as it relates to bonding and

parental fitness. He evaluated K.R. on more than one occasion and observed her

visit with Z.R. The expert opined that K.R. has limitations managing her life,

including an inability to deal with money, and that her prognosis for independent

parenting is poor. He testified that when he asked K.R. how she would stop a

child from crying, she responded "he would eat water." The expert found this

answer significant because it was given after K.R. had been offered parenting

skills classes. The expert testified that K.R. was not a viable parenting option

now or in the foreseeable future. He opined that given K.R.'s thought and

affective disorders, which are likely to manifest during times of increased stress,

such as when taking care of a child, placing Z.R. with K.R. would create an

unacceptable risk of harm to the child.




                                                                             A-0585-20
                                          6
      The expert also opined that Z.R. had not developed a bond with K.R.

because he does not view her as a consistent, healthy, and responsive parental

figure. Instead, he opined, Z.R. views K.R. as a source of anxiety, based, in

part, on the expert's observation of what he described as the child's twenty

minutes of hysterical crying during a visit with K.R. The expert testified that

K.R. had to be instructed on how to soothe a child and that her efforts to do so

failed. He testified that each time the child looked at K.R. he cried. He opined

that Z.R. would not experience any in-depth negative effect or enduring harm if

K.R.'s parental rights were terminated. K.R. did not present expert testimony or

any witnesses.

      The trial court issued detailed findings with respect to each of the statutory

prongs in N.J.S.A. 30:4C-15.1(a). The court found that: (1) K.R.'s parental

relationship with Z.R. endangers the child's safety, health, or development

because of K.R.'s untreated mental illness, cognitive limitations, and failure to

create a realistic plan to house the child and provide for his care; (2) Z.R.'s

behavioral issues heighten the risk of harm were he to be in K.R.'s care; (3) K.R.

is unwilling or unable to address the risk of harm her parental relationship

presents to Z.R., despite the reasonable efforts of DCPP to offer K.R. services

related to the causes of that risk of harm; (4) the delay in permanent placement


                                                                              A-0585-20
                                         7
will add to the harm Z.R. faces; and (5) termination of K.R.'s parental rights will

not do more harm than good.

      This appeal followed. K.R. argues that the trial court's findings of fact

were incomplete or inadequate and that the court failed to consider the impact

Covid-19 restrictions had on the services offered to K.R. The law guardian

representing Z.R. supports the trial court's decision.

                                        II.

      Our review of Judge Grimbergen's decision is limited and deferential. We

will not disturb a trial judge's factual findings so long as they are supported by

"adequate, substantial, and credible evidence." See N.J. Div. of Youth & Family

Servs. v. R.G., 217 N.J. 527, 552 (2014). We defer to the judge's evaluation of

witness credibility and to her expertise in family court matters. Ibid.

      After carefully reviewing the record in light of the applicable precedents,

we conclude that substantial credible evidence supports Judge Grimbergen's

findings of fact and that her conclusions of law are sound. There is no basis for

us to disturb her well-reasoned determination that DCPP established by clear

and convincing evidence that termination of K.R.'s parental rights to Z.R. was

warranted. The judge found credible both the factual testimony of the DCPP

employee witnesses who explained DCPP's interactions with K.R. and the expert


                                                                             A-0585-20
                                        8
who opined that K.R. was incapable of parenting Z.R. and that her parental rights

could be terminated without enduring harm to the child.           K.R. offers no

convincing argument that the trial court erred in its credibility determinations.

      We have also considered K.R.'s argument regarding the temporary

interruption of in-person services during the Covid-19 health crisis and find

them unpersuasive. The crux of the trial court's decision is that K.R. suffers

from untreated mental illness, cognitive limitations, and an inability or

unwillingness to address those issues, which render her unable to care for a child

with challenging behavioral issues of his own. There is nothing in the record

suggesting that the trial court relied on a finding that K.R. failed to attend in -

person visitation or services that were, in fact, not available because of the

restrictions associated with the State's health emergency.

      We therefore affirm the October 14, 2020 order substantially for the

reasons stated in Judge Grimbergen's comprehensive written opinion. K.R.'s

additional arguments are without sufficient merit to warrant further discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-0585-20
                                        9